Citation Nr: 1201256	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-22 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1967 to September1969.  He died on May [redacted], 1998.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which, denied the appellant's claim for service connection for the Veteran's cause of death on the basis that the evidence submitted was not new and material.

In March 2011, the appellant testified before the undersigned Acting Veterans Law Judge (AVLJ) through a videoconference.  

The Board notes that Section 7 of the VCAA of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, provides that if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of Am. v. Secr'y of Veterans Affairs, 345 F.3d 1334, 1343-44   (Fed. Cir. 2003).  If there was a request made by the claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002. 

In the present case, the Board notes as initial matter that the Veteran's original claim was denied in October 1998 because it was "not well grounded."  The denial thus became final between July 14, 1999, and November 9, 2000.  Moreover, the Veteran submitted a timely request for readjudication in April 2002.  Accordingly, readjudication is warranted on this basis under the VCAA.  See Paralyzed Veterans of Am., 345 F.3d at 1343-44.  Thus, new and material evidence is not needed to reopen the claim and the appellant's claim for service connection for cause of death is reopened for adjudication on a de novo basis.

The issues entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides; posttraumatic stress disorder (PTSD) and depression, for purposes of accrued benefits, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in May 1998.  His death certificate states that the cause of his death was a suicide due to depression.  Chronic renal failure, and Type I diabetes mellitus were also listed on the death certificate as significant factors contributing to, but not resulting in, the cause of death.  At the time of his death, the Veteran was service-connected for a scar of the left anterior chest which was a residual of a gunshot wound.

As noted above, the Veteran had military service from September 1967 to September 1969, including service in Vietnam.  The Veteran is also a recipient of the Purple Heart.

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

The appellant contends that the Veteran had a psychiatric disability, claimed as depression and PTSD, as a result of his combat experiences in Vietnam.  In this regard, the Veteran's service personnel records reflect service in Vietnam for which he was awarded a Purple Heart Medal.  Thus, his stressor for a valid diagnosis of PTSD is conceded.  However, to date there is no opinion regarding whether the Veteran had PTSD which caused, or contributed substantially or materially to cause death.

A January 1998 treatment note also reflected a diagnosis of PTSD, mood disorder and personality disorder.  Again, the Veteran's death certificate listed the Veteran's cause of death as a suicide due to depression.

In light of the Court's recent decision in Clemons v. Shinseki, 23 Vet. App. 1   (2009), the Board finds that an opinion regarding the nature and etiology of the Veteran's psychiatric disabilities and their relationship to service and/or his death is required.  Id. at 5-6. (finding that a claim for PTSD cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

In addition, it appears that the Veteran received psychiatric care during his time at the Sullivan Park Nursing Home.  The appellant submitted pertinent records from this provider dated January 1998, but to date, it is unclear from the record the extent to which VA has requested complete copies of any and all records from this provider pertaining to the Veteran.  Accordingly, these records should be obtained on remand.  If these records cannot be obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011) and a notation of such should be included in the claims file.   

As noted above, despite the fact that the Veteran was not service connected for diabetes mellitus or heart disease, he served in Vietnam and his diabetes mellitus was listed on the death certificate as a significant factor contributing to, but not unrelated to, the cause of death.  In this regard, it is noted that if a veteran had in-service herbicide exposure, Type 2 diabetes will be service connected if appearing any time after service.  38 C.F.R. § 3.309(e).  Veterans who served on active military, naval, or air service in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975 (the Vietnam era), shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116(a)(3) (West 2002). 

Additionally, the Board observes that effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e)  to add hairy cell leukemia, chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The term "ischemic heart disease" is noted to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. New Note 3 at the end of § 3.309 reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  This amendment is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Accordingly, the amendment applies to the appellant's claim.

The Board notes that an August 1998 autopsy report noted a final anatomical diagnosis of fibrosis of the left ventricular anterolateral myocardium, posterior myocardium and septal myocardium consistent with old myocardial infarction; coronary and peripheral atherosclerosis; congestive heart failure and status post left cerebrovascular accident.  Additionally, an undated end stage renal disease medical evidence report noted that the Veteran had ischemic heart disease.

In this case, VA has conceded exposure to herbicides.  As there is evidence of a diagnosis of diabetes mellitus (type I) and ischemic heart disease following discharge, the Board finds that a VA opinion is warranted to determine the extent to which such diabetes and ischemic heart disease caused or contributed to the Veteran's death.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a letter providing her 1) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and 2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  The RO/AOJ should assist the appellant in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  Specifically, the RO should attempt to obtain the psychiatric records from Sullivan Park Nursing Home and any terminal records from Wilson Memorial Regional Medical Center.

3.  The Veteran's claims file should be forwarded to appropriate VA medical examiners for review.  The examiners are requested to review all pertinent records associated with the claims file, including his service treatment records, VA records, and private medical records.  The examiners should comment as to whether it was at least as likely as not that the Veteran's death was otherwise causally or etiologically related to his military service.  

A) The Veteran's claims file should be reviewed to assess the nature and etiology of his psychiatric disabilities during his lifetime.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include any PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed. 

The examiner is asked to express an opinion as to whether the Veteran met the criteria for a PTSD diagnosis during his lifetime.  The examiner is also asked to express an opinion as to whether the PTSD is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, and specifically, to his combat service in Vietnam for which he was awarded a Purple Heart Medal. 

If the examiner answers affirmatively, the examiner is asked to express an opinion as to whether the PTSD at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed to his cause of death (i.e., suicide).  In this regard, the PTSD, if related to the Veteran's military service, must have either caused death or contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death. 

In the alternative, the examiner is asked to identify any and all psychiatric diagnoses other than PTSD, to include depression, that were present during the Veteran's lifetime.  The examiner is then asked to indicate whether the psychiatric disability is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, and specifically, to his combat service in Vietnam for which he was awarded a Purple Heart Medal. 

If the examiner answers affirmatively, the examiner is asked to express an opinion as to whether the other psychiatric disability at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed to his cause of death.  In this regard, the other psychiatric disability, if related to the Veteran's military service, must have either caused death or contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death.  The examiner must provide a complete rationale for any stated opinion.

B)  The Veteran's claims file should be reviewed to assess the nature and etiology of his heart and diabetes disabilities during his lifetime.  The examiner should comment as to whether the Veteran had ischemic heart disease as defined in 38 C.F.R. § 3.309(e) as amended effective August 31, 2010.  The examiner should also determine what type of diabetes the Veteran was diagnosed with during his lifetime.  Specifically, the examiner should note if the Veteran had Type I diabetes mellitus or Type II diabetes mellitus.  If the examiner answers affirmatively, the examiner is asked to express an opinion as to whether the Veteran's ischemic heart disease and/or diabetes mellitus at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed to his cause of death.  In this regard, ischemic heart disease or type II diabetes mellitus, if diagnosed, must have either caused death or contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death.  

4.  After completion of the above and any additional development deemed necessary, the issue on appeal (entitlement to service connection for the cause of the Veteran's death) should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



